  Case 4:18-cv-00167-O Document 225 Filed 01/03/19                   Page 1 of 2 PageID 2739


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION


TEXAS, et al.,

                      Plaintiffs,

                 v.
                                                       Civil Action No. 4:18-cv-00167-O
UNITED STATES OF AMERICA, et al.,

                      Defendants,

CALIFORNIA, et al.,

                      Intervenors-Defendants.


                           NOTICE OF APPEARANCE OF COUNSEL


       Donald B. Verrilli, Jr. of the law firm Munger, Tolles & Olson LLP, is authorized to

practice in this court by 2 U.S.C. § 5571(a) and hereby enters an appearance as counsel in this

matter for Proposed Intervenor-Defendant the United States House of Representatives. Counsel

consents to electronic delivery of all documents served in this action.

Dated: January 3, 2019                               Respectfully submitted,

                                                     s/ Donald B. Verrilli, Jr.
                                                     Donald B. Verrilli, Jr. (D.C. Bar No. 420434)
                                                     MUNGER, TOLLES & OLSON LLP
                                                     1155 F. Street N.W., 7th Floor
                                                     Washington, D.C. 20004-1361
                                                     Tel: (202) 220-1100
                                                     Fax: (202) 220-2300
                                                     Donald.Verrilli@mto.com

                                                     Counsel for the U.S. House of Representatives




                                                 1
  Case 4:18-cv-00167-O Document 225 Filed 01/03/19                 Page 2 of 2 PageID 2740


                                CERTIFICATE OF SERVICE

       I hereby certify that on January 3, 2019, the foregoing document was filed with the Clerk

of the Court, using the CM/ECF system, causing it to be served on all counsel of record.

Dated: January 3, 2019                             Respectfully submitted,

                                                   s/ Donald B. Verrilli, Jr.
                                                   Donald B. Verrilli, Jr. (D.C. Bar No. 420434)
                                                   Counsel for the U.S. House of Representatives




                                               2
